                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION

UNITED STATES OF AMERICA                              )       Case No. 3:03-cr-55-FDW
                                                      )
               v.                                     )
                                                      )
ANDREW TIMOTHY JONES                                  )       ORDER
                                                      )

       UPON MOTION of Defendant Andrew Timothy Jones (Document 154) for a reduction

in sentence pursuant to 18 U.S.C. § 3582(c)(1)(A), and after considering the Response in

Opposition by the United States of America (document 156), the factors set forth in 18 U.S.C. §

3553(a), the policy statements issued by the Sentencing Commission, and the law applicable to

Motion for a sentence reduction under 18 U.S.C. § 924(c), the Court hereby DENIES THE

MOTION for the reasons set forth below.

       First, as the United States argues (Doc. No. 156), it is unclear whether Defendant’s

medical issues are based on voluntary drug use or a seizure disorder. See Document 156-1.

       Second, in any event, the Court has reviewed the PSR and the entire record and finds that

Defendant Jones has a serious, violent criminal history -- since his youth and into his current

incarceration – thus discretion does not favor his release.

       Finally, as to Defendant’s underlying conviction for 18 U.S.C § 924(c), neither the First

Step Act nor 18 U.S.C. § 3582(c)(1)(A) allow his sentence to be reduced retroactively.




      Case 3:03-cr-00055-FDW-DCK Document 157 Filed 04/20/20 Page 1 of 2
 In light of the foregoing, the Motion is DENIED.




                                                    Signed: April 18, 2020




Case 3:03-cr-00055-FDW-DCK Document 157 Filed 04/20/20 Page 2 of 2
